Citation Nr: 1735003	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to service-connected degenerative arthritis of the spine, claimed as a neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously remanded by the Board in May 2015.  The case has been returned to the Board for review.

In July 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In May 2015, the Board remanded the claims of entitlement to service connection for bilateral shoulder disability and entitlement to service connection for a neck disability.  A July 2015 rating decision granted service connection for degenerative arthritis of the spine (claimed as a neck condition), service connection for right shoulder degenerative arthritis, and service connection for left shoulder degenerative arthritis (claimed as bilateral shoulder condition).  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the Veteran's claim for entitlement to service connection for a right hand disability, to include as secondary to a neck disability, in part, to schedule a new VA medical examination.  The VA examiner was asked to determine the nature and etiology of any right hand disability and to provide an opinion as to whether it is at least as likely as not that any right hand disability was present in service, was caused by service, or is otherwise related to service.  Additionally, the VA examiner was directed to indicate whether it is at least as likely as not that any diagnosed right hand disability was caused by, or aggravated by, the Veteran's neck disability.

The Veteran was provided a VA medical examination for his claimed right hand disability in July 2015.  The July 2015 VA examiner stated that the Veteran did not have a current right hand disability.  However, the VA examiner also stated that the Veteran's right hand carpal tunnel is "less than likely as not related to his fall based on lack of evidence."  The July 2015 VA examiner did not provide an opinion as to whether the Veteran's right hand condition was caused by, or aggravated by, the Veteran's neck disability.  The Board finds that the July 2015 VA examiner's opinion is inadequate and does not comply with the Board's May 2015 remand for several reasons.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Further, the July 2015 VA examiner stated the Veteran did not have a current diagnosis of a right hand disability.  However, review of the Veteran's record reflects that the Veteran was diagnosed with right hand carpal tunnel syndrome in 2011.  The 2011 diagnosis of carpal tunnel syndrome in the right hand must be addressed, even if not currently present on examination or if the disability resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a VA addendum opinion is required to address the etiology of all right hand disabilities present at any point during the period on appeal or in close proximity to the Veteran's claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

Additionally, the July 2015 examiner conducted both the Veteran's right hand examination and neck examination.  As stated above, in the VA hand examination, the examiner stated that the Veteran does not have a current diagnosis associated with his right hand.  However, in the VA neck examination, the July 2015 VA examiner stated that the Veteran has carpal tunnel and cubital tunnel syndrome with surgery.  Additionally, when providing an opinion as to whether any hand disability is related to service the examiner stated that the Veteran has right hand carpal tunnel.  As such, the July 2015 VA examination is internally inconsistent and is inadequate for decision-making purposes.  

Finally, the May 2015 Board remand directed the VA examiner, that if a neck disability is determined to be related to service, to provide an opinion as to whether the Veteran's right hand disability was caused by, or aggravated by the Veteran's neck disability.  The July 2015 VA examiner opined that the Veteran's neck condition "is at least as likely related to the fall in 1994."  However, as stated above, the July 2015 VA examiner did not provide an opinion as to whether the Veteran's right hand disability was caused by, or aggravated by the Veteran's neck disability.  Accordingly, a remand is required for an addendum opinion.  Stegall v. West, 11Vet. App. 268. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the July 2015 VA examinations, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any right hand disability, to include, but not limited to, carpal tunnel syndrome and cubital tunnel syndrome, is related to the Veteran's active service.

In providing the above opinion, the examiner should be mindful that even if carpal tunnel syndrome and/or cubital tunnel syndrome has resolved, an opinion is still required regarding the etiology of the diagnosed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that any right hand disability is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected degenerative arthritis of the spine.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any right hand disability was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected degenerative arthritis of the spine.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

2)  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




